PER CURIAM:
A Judgment of the Board of Governors of The Florida Bar suspending the respondent Olavi M. Hendrickson from the practice of law for a period of one year and thereafter until he shall demonstrate his rehabilitation has been duly filed in this Court and a copy thereof served upon the respondent. *2The time for filing an application for review of said Judgment having expired, upon consideration of the record in the cause, the Court concurs in the finding of the Board of Governors that “while representing several clients before the County Judges’ Court, abandoned their cases and neglected or refused thereafter to communicate with the clients * * * that the respondent not only neglected his clients but he ignored certain orders of the County Judges requiring action on his part on behalf of the client. On at least one occasion, respondent was held in contempt by the County Judges’ Court for such neglect. He was removed as attorney of record by order of the County Judge in three separate cases.”
Thereupon it is ordered and adjudged that respondent be suspended from the practice of law for a period of one year and thereafter until he shall demonstrate his rehabilitation.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.